DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status and Formal Matters
This action is in response to papers filed 6/6/2022.
Claim 1 has been amended.
Claim 14 has been added by amendment.
Applicant’s election of group 3, claims 1, 4-6 in the reply filed on 9/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 1 lacks a special technical feature over the prior art and unity of invention in view of the teachings of Callow (US20050119776).  Thus claim 14 is withdrawn as a non-elected invention.
Claims 2-3, 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2021.
The objection to the drawings has been withdrawn in view of the filing of the replacement sheets..
The objection to the claims has been withdrawn in  view of the amendment to the claims.
The prior art rejection has been withdrawn in view of the amendment.
Priority
The instant application was filed 09/16/2019 is a national stage entry of PCT/EP2018/055422 with an international filing date: 03/06/2018 and claims foreign priority to EP17166584.7 , filed 04/13/2017
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of method for producing a labeled, or otherwise modified, oligonucleotide probe, however the claim has been amended to have last positive active step of removing the adaptor-oligonucleotide.  Therefore it is unclear as to whether the method is drawn to method for producing a labeled, or otherwise modified, oligonucleotide probe or removing the adaptor-oligonucleotide.
Response to Arguments
  This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a) (1)/102(a)(2) as being anticipated by Callow (US20050019776).
The instant independent claim is broad and encompasses the ligation of two oligonucleotides hybridized to another oligonucleotide.
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a method for producing a labeled, or otherwise modified, oligonucleotide probe” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims.  Further the broadest reasonable interpretation is generation of a labeled or otherwise modified oligonucleotide.
With regards to claim 1, Callow teaches: Figure 5B

    PNG
    media_image1.png
    113
    624
    media_image1.png
    Greyscale

Callow teaches 
    PNG
    media_image2.png
    412
    692
    media_image2.png
    Greyscale


Callow teaches,” [0013] The method of the invention provides for further processing of each reaction within the same well by adding a plurality of NBCs (2 for each biallelic SNP), each with a 6-mer probe attached and fluorescently labeled 5-mer probes in solution. The addition of the ligase enzyme will result in the ligation of the 6-base attached probe with the 5-base fluorescent probe when both 6- and 5-base complementary sequences are adjacent to each other in the target. Each amplified SNP will therefore generate a fluorescent signal on each NBC for which the matching SNP sequence is present. The present invention further provides for a 3-probe ligation to increase sequence specificity. The labeled probe will be selected to match after an unlabeled or labeled internal spacer probe ligates to the immobilized probe. The mixtures of the fluorescent NBCs are decoded and oligonucleotide binding is quantified.”  
Callow teaches, “[0014] Another embodiment of the method of the invention uses combinatorial ligation of three or more probe sets that may be represented by pools of probes to score large numbers of complete sets of probes longer than 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, or 24 bases. The first set of probes (or probe pools) may be attached to a support, and the last set of probes (or probe pools) is labeled. Internal probe (or probe sets) may be unlabeled or labeled, wherein the labeled set of probes may represent donor or acceptor for FRET type of detection of the presence of all probes in the ligation construct.”
With regards to claim 1, Callow teaches, “[0020] The invention also provides a method of amplifying genomic fragments comprising the steps of: a) digesting genomic DNA into fragments, wherein said digesting results in genomic fragment overhangs; b) contacting said genomic fragments with a set of universal adapters, wherein said adapters are complementary to at least some of said overhangs; c) ligating said adapters to said genomic fragment overhangs to form closed adapter-genomic fragment circles; d) separating said adapter-genomic fragment circles from linear fragments using an exonuclease to digest said linear fragments, e) amplifying said adapter-genomic fragment circles; and f) removing said genomic fragments from the adapter-genomic fragment circles.”  Thus Callow teaches ligation of at least multiple sequences to a nucleic acid and removing the adapters.
Claim 1 defines a label probe as having a labeling moiety or other functional moiety.  The specification provides no limiting definition of functional moiety.  Thus the broadest reasonable interpretation is a moiety that allows for ligation.
With regards to claim 4, With regards to claim 1, Callow teaches: Figure 5B

    PNG
    media_image1.png
    113
    624
    media_image1.png
    Greyscale

Callow thus teaches use multiple label probes (able to be ligated) and ligation. 
With regards to claim 5 . Callow teaches the adapter hybridize to sequences and thus comprise distinct sequences.
With regards to claim 6, Callow teaches each probe is either labeled and/or modified to allow ligation. 
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim16-32 of copending Application No. 16/334708 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to A method for producing a labeled, or otherwise modified, oligonucleotide probe, the method comprising the steps of: a. Providing a probe-sequence-oligonucleotide comprising (i) a probe sequence comprising a nucleotide sequence complementary to a target nucleic acid and (ii) a predetermined tag nucleotide sequence complementary to a first adaptor nucleotide sequence, b. Providing a label-carrier-oligonucleotide comprising at least one labeling moiety, or other functional moiety, wherein the label-carrier-oligonucleotide has a predetermined tag nucleotide sequence complementary to a second adaptor nucleotide sequence, c. Providing an adaptor-oligonucleotide, comprising in direct sequence the first and the second adaptor nucleotide sequence; d. Bringing into contact under hybridizing conditions the probe-sequence- oligonucleotide, the label-carrier-oligonucleotide and the adaptor- oligonucleotide, to form a complex, wherein, in the complex, a free (unblocked) -OH group is in close spatial proximity to a free (unblocked) phosphate group, e. Reacting the complex to form a covalent bond between the 3'-OH group and the 5'-phosphate group using a ligase under ligating conditions, to form the labeled, or otherwise modified, oligonucleotide probe, f. Optionally, removing the adaptor-oligonucleotide.
The claims of 708 are drawn to method for producing an oligonucleotide probe, the method comprising the steps of: a. Providing a single-stranded probe-sequence-oligonucleotide comprising a nucleotide sequence complementary to a target nucleic acid; b. Providing a single-stranded label-carrier-oligonucleotide comprising at least one labeling moiety, or other functional moiety, wherein the label-carrier-oligonucleotide has a predetermined nucleotide sequence; c. Providing a single-stranded complementary-splint-oligonucleotide, comprising (i) a reverse complementary region having a sequence that is reverse complementary to a sequence of the label-carrier- oligonucleotide and (ii) a random sequence region comprising a random nucleotide sequence; d. Bringing into contact under hybridizing conditions the probe-sequence-oligonucleotide, label-carrier-oligonucleotide and the complementary-splint-oligonucleotide, to form a complex, wherein, in the complex, a free (unblocked) -OH group is in close spatial proximity to a free (unblocked) phosphate group, and e. Reacting the complex to form a covalent bond between the 3'-OH group and the 5'- phosphate group using a ligase under ligating conditions, to form an oligonucleotide probe.  Claim 17 depends from claim 16 and draws the invention to removing the complementary splint oligonucleotide, which is encompassed by the breadth of adapter oligonucleotide of the instant claim.
Thus the claims overlap in scope and thus are obvious variants.
Response to Arguments
The response traverses the rejection in view of the amendment of the claim to require step f.  This argument is not persuasive as claim 17 depends from claim 16 and draws the invention to removing the complementary splint oligonucleotide, which is encompassed by the breadth of adapter oligonucleotide of the instant claim.

Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634